E545


Joseph. J. Perrone, Esq.
Stanton J. Terranova, Esq.
Giuliano McDonnell & Perrone, LLP
Attorneys for Plaintiff-Petitioner, Tappan Zee Constructors, LLC
5 Penn Plaza, 23rd Floor
New York, New York 10001
Telephone: (646) 328-0120

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IN THE MATTER OF THE COMPLAINT OF                                Civil Action No.:
TAPPAN ZEE CONSTRUCTORS, LLC, AS
OWNER OF THE BARGE FF#14 FOR                                     AD INTERIM STIPULATION
EXONERATION FROM OR LIMITATION OF                                FOR VALUE
LIABILITY,

                           Plaintiff-Petitioner.
-------------------------------------------------------------x

        Entered to pursuant to the Rules and Practice of this Court.
        WHEREAS, a petition and complaint will be filed in this Court on or about March 30,
2020, by Plaintiff-Petitioner, Tappan Zee Constructors, LLC, as owner of the Barge FF#14, for
exoneration from or limitation of liability as such owner in respect to any and all loss, losses,
damages, death or injuries arising out of or occurring on or about October 17, 2019, and any claims
arising as a result of said barge being involved in a marine accident when John McLoughlin, a
deckhand not employed by TZC, was aboard Barge FF#14 on the said date, which may result in
claims asserted by John McLaughlin, and other who may have been aboard the Barge FF#14 as
well as Ballard Marine, Miller’s Tug and Barge, Inc., Miller’s Marine, Inc. and anyone else, which
are more particularly set forth in the Complaint filed herein; and


        WHEREIN, Tappan Zee Constructors, LLC, prays, among other things, that this Court
will cause due appraisement to be made of the value of its interest in Barge FF#14 and its pending
freight, if any, and that pending such due appraisement, issue an Order requiring any person or
party claiming monetary damages for loss, physical damage, destruction, death or personal injury
by or resulting from the allision with the Barge FF#14, which was on a voyage on the Hudson
River which began on or about March 11, 2016, and ended on or about March 17, 2016, which
includes the above described accident date, citing them to file their respective claims with the
Clerk of this Court and to serve in person or by mail the attorneys for Plaintiffs-Petitioners herein
a copy thereof, an answer to the Complaint herein, and that an injunction issue restraining the
commencement and/or prosecution of any and all actions, suits, or legal proceedings except under
those pending in this Court and under and in pursuance of the Order granted herein; and


       WHEREAS, the Plaintiffs-Petitioners wish to prevent the commencement or prosecution
hereafter of any and all actions, suits, or legal proceedings of any nature or description whatsoever
in any and all courts, save this Honorable Court, and also wishes to provide an Ad Interim
Stipulation of Value and security for claimants pending the ascertaining of the amount of
Plaintiffs-Petitioners’ collective interest in Barge N181.


       NOW, THEREFORE, in consideration of the premise, Liberty Mutual Insurance
Company, an insurer headquartered in Boston, MA, licensed to transact business within the state
of New York, and having an office and place of business at 55 Water Street, New York, New York,
Starr Indemnity & Liability Company, an insurer headquartered in New York, NY, licensed to
transact business within the state of New York, and having an office and place of business at 399
Park Avenue, New York, New York, and Zurich American Insurance Company, an insurer
headquartered in Schaumburg, IL, licensed to transact business within the state of New York, and
having an office and place of business at Four World Trade Center, 150 Greenwich Street, New
York, New York, jointly and in the alternative, hereby on this 27th day of March, 2020, by their
respective undersigned officers, undertakes in the sum of FOUR HUNDRED THIRTY SEVEN
THOUSAND DOLLARS ($437,000.00), with interest at to be fixed by the Court up to six percent
per annum from the date hereof, and costs; that the Petitioner-Plaintiff will pay into Court the
appraised amount of value of Plaintiff-Petitioner’s collective interest in Barge FF#14, and its
freight pending, if any, or will in this proceeding, post a Bond or Stipulation for Value in the usual
form with surety, or otherwise comply with the Court’s Order as provided by Supplemental Rule
F for Certain Admiralty and Maritime Claims, pending which this stipulation shall stand as security
for all claims in this limitation proceeding. And said surety, through its officer, hereby submits
itself to the jurisdiction of the Court, and further agrees to abide by all Orders of the Court,
interlocutory and final, and to pay the amount awarded by the final decree rendered to by this Court
or an appellate court, if an appeal intervenes, with interest from the date hereof and costs, unless



                                                  2
that amount or value of the Plaintiff-Petitioner’s collective interest in Barge FF#14 and its pending
freight, if any, shall be paid into the Court by the defendant or a Stipulation for Value thereof shall
be given in the meantime as aforesaid, in which event this Stipulation is void.


Dated: New York, New York
        March 27, 2020

                                       LIBERTY MUTUAL INSURANCE COMPANY




                                       By:_________                            _______
                                                       Colleen Patterson
                                                       Marine Claims

                                       STARR INDEMNITY & LIABILITY COMPANY



                                       By:________________________________________
                                                   Dave Fitzgerald
                                              Global Chief Claims Officer


                                       ZURICH AMERICAN INSURANCE COMPANY


                                       By:________________________________________
                                                      Peter Wiswell
                                           Director – Technical Marine Claims




                                                  3
that amount or value of the Plaintiff-           s collective interest in Barge FF#14 and its pending
freight, if any, shall be paid into the Court by the defendant or a Stipulation for Value thereof shall
be given in the meantime as aforesaid, in which event this Stipulation is void.


Dated: New York, New York
        March 27, 2020

                                         LIBERTY MUTUAL INSURANCE COMPANY



                                         By:________________________________________
                                                       Christopher Frick
                                             Vice President Marine Claims Manager

                                         STARR INDEMNITY & LIABILITY COMPANY



                                         By:________________________________________
                                                     Dave Fitzgerald
                                                Global Chief Claims Officer


                                         ZURICH AMERICAN INSURANCE COMPANY


                                         By:________________________________________
                                                     Peter Wiswell
                                             Title? Marine Claims Manager




                                                  3
